Exhibit 99.2 News Release Independent Bank Corporation 230 West Main Street Ionia, MI 48846 For Release: Immediately Contact: Robert Shuster, Chief Financial Officer, 616.522.1765 INDEPENDENT BANK CORPORATION EXTENDS EARLY TENDER PREMIUM DEADLINE RELATED TO EXCHANGE OFFER FOR TRUST PREFERRED SECURITIES IONIA, Mich., May 12, 2010  As previously announced, Independent Bank Corporation (Nasdaq: IBCP), the holding company of Independent Bank, a Michigan-based community bank ("we," "us" or the "Company"), has made an offer to exchange up to 180,200,000 newly issued shares of its common stock for properly tendered and accepted trust preferred securities issued by IBC Capital Finance II (Nasdaq: IBCPO), IBC Capital Finance III, IBC Capital Finance IV, and Midwest Guaranty Trust I (the "Exchange Offer"). The Exchange Offer has been made pursuant to a prospectus and related letter of transmittal, which are part of a registration statement that we have filed with the Securities and Exchange Commission ("SEC"). The Early Tender Premium Date for each trust preferred security accepted in accordance with the terms of the Exchange Offer, previously scheduled for 5:00 p.m. Eastern time, on Monday, May 17, 2010, has been extended to 11:59 p.m., Eastern time, on Tuesday, June 1, 2010, unless further extended or earlier terminated by us. Accordingly, the Early Tender Premium Deadline is now the same as the Expiration Date for the Exchange Offer. All holders whose trust preferred securities are accepted in accordance with the terms of the Exchange Offer will be eligible to receive the Early Tender Premium Value per trust preferred security, namely, an additional 5% of the applicable Liquidation Amount of the trust preferred securities. As a result, for each trust preferred security accepted in accordance with the terms of the Exchange Offer, the Company will issue a number of shares of its common stock having an Exchange Valueset forth in the table below: Title of Securities Issuer Aggregate Liquidation Amount Outstanding Liquidation Amount per Trust Preferred Security Exchange Value per Trust Preferred Security 8.25% Cumulative Trust Preferred Securities (Nasdaq: IBCPO) IBC Capital Finance II $ $ 25 $ Floating Rate Trust Preferred Securities IBC Capital Finance III $ $ $ Floating Rate Trust Preferred Securities IBC Capital Finance IV $ $ $ Floating Rate Trust Preferred Securities Midwest Guaranty Trust I $ $ $ The other terms and conditions of the Exchange Offer, including the price at which the number of shares of common stock we will issue in the Exchange Offer will be determined, are set forth in the prospectus and letter of transmittal previously sent to holders of the trust preferred securities. Holders are urged to read the Exchange Offer documents carefully. This press release is neither an offer to purchase nor a solicitation to buy any shares of the securities, nor is it a solicitation for acceptance of the Exchange Offer. The Company is making the Exchange Offer only by, and pursuant to the terms of, the prospectus and the related letter of transmittal. The Exchange Offer is not being made in any jurisdiction in which the making or acceptance thereof would not be in compliance with the securities, blue sky or other laws of such jurisdiction. None of the Company or its affiliates, the trustees of the various trusts, the dealer manager, the exchange agent, the information agent, or financial advisors is making any recommendation as to whether or not holders should tender their trust preferred securities in the Exchange Offer. Copies of the prospectus and letter of transmittal may also be obtained from D.F. King & Co., Inc., the information agent and exchange agent for the Exchange Offer, at (800) 431-9643 or, for bankers and brokers, at (212) 269-5550 (Collect). Before you decide whether to participate in the Exchange Offer, you should read the prospectus in the registration statement and other documents the Company has filed with the SEC for more complete information about the Company and the Exchange Offer. You may obtain these documents for free at the SEC's Web site, www.sec.gov . You may also obtain these documents on our Web site at www.IndependentBank.com under the "Investor Relations" tab. About Independent Bank Corporation Independent Bank Corporation (Nasdaq Symbol: IBCP) is a Michigan-based bank holding company with total assets of approximately $2.9 billion. Founded as First National Bank of Ionia in 1864, Independent Bank Corporation now operates over 100 offices across Michigans Lower Peninsula through one state-chartered bank subsidiary. This subsidiary (Independent Bank) provides a full range of financial services, including commercial banking, mortgage lending, investments and title services. Independent Bank Corporation is committed to providing exceptional personal service and value to its customers, stockholders and the communities it serves. For more information, please visit our Web site at: www.IndependentBank.com Any statements in this news release that are not historical facts are forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Words such as "expect," "believe," "intend," "estimate," "project," "may" and similar expressions are intended to identify forward-looking statements. These forward-looking statements are predicated on management's beliefs and assumptions based on information known to Independent Bank Corporation's management as of the date of this news release and do not purport to speak as of any other date. Forward-looking statements include descriptions of plans and objectives of Independent Bank Corporation's management for future or past operations, products or services, and forecasts of the Company's revenue, earnings or other measures of economic performance, including statements of profitability, business segments and subsidiaries, estimates of credit quality trends, and forecasts on our subsidiary bank's ability to remain adequately capitalized throughout 2010 and our expectation that our holding company will have sufficient cash on hand to meet expected obligations during 2010. Such statements reflect the view of Independent Bank Corporation's management as of this date with respect to future events and are not guarantees of future performance, involve assumptions and are subject to substantial risks and uncertainties, such as the changes in Independent Bank Corporation's plans, objectives, expectations and intentions. Should one or more of these risks materialize or should underlying beliefs or assumptions prove incorrect, the Companys actual results could differ materially from those discussed. Factors that could cause or contribute to such differences include the ability of Independent Bank Corporation to meet the objectives of its capital restoration plan, the ability of Independent Bank to remain well-capitalized under federal regulatory standards, the pace of economic recovery within Michigan and beyond, changes in interest rates, changes in the accounting treatment of any particular item, the results of regulatory examinations, changes in industries where the Company has a concentration of loans, changes in the level of fee income, changes in general economic conditions and related credit and market conditions, and the impact of regulatory responses to any of the foregoing. Forward-looking statements speak only as of the date they are made. Independent Bank Corporation does not undertake to update forward-looking statements to reflect facts, circumstances, assumptions or events that occur after the date the forward-looking statements are made. For any forward-looking statements made in this news release or in any documents, Independent Bank Corporation claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995.
